408 S.W.2d 227 (1966)
Clara L. WASHINGTON, Petitioner,
v.
GOLDEN STATE MUTUAL LIFE INSURANCE COMPANY, Respondent.
No. A-11726.
Supreme Court of Texas.
November 9, 1966.
Rehearing Denied December 7, 1966.
Robert W. Hainsworth, Houston, for petitioner.
Baker, Botts, Shepherd & Coates, John Held, Houston, for respondent.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The Court of Civil Appeals has held that the appellant's motion for new trial was overruled by operation of law on April 19, 1966. It dismissed the appeal because the appeal bond was not filed within thirty days after that date. 405 S.W.2d 856. In the course of its opinion, the intermediate court stated: "The judgment of the trial court overruling the motion for new trial was rendered on the day it was signed." As we interpret this statement, it means that for the purpose of determining the time within which the various steps of the appeal must be taken, the order is deemed to have been rendered on the day it was signed. See Rule 306a, Texas Rules of Civil Procedure. On the basis of that construction, we approve the opinion and the holding of the Court of Civil Appeals, and the application for writ of error is Refused.
SMITH, J., not sitting.